Citation Nr: 0019617	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Bowen's Disease as 
secondary to exposure to Agent Orange.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision, in which the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for Bowen's 
Disease as secondary to exposure to Agent Orange.  The Board 
remanded this issue in July 1997 and October 1999.


FINDINGS OF FACT

1.  The appellant had active service from January 1964 to 
February 1966 with service in the Republic of Vietnam during 
the Vietnam Era.

2.  Bowen's disease was first manifested many years after 
service and is not among the diseases legally presumed to be 
due to exposure to Agent Orange.

3.  Bowen's disease was not caused by his exposure to Agency 
Orange in service.

4.  The appellant's other skin diseases, which have been 
variously diagnosed as pigmented seborrheic keratosis, 
papillary intradermal nevus, actinic keratosis and chronic 
dermatosis, were first shown medically many years after 
service, and there is no competent medical evidence linking 
these skin diseases to active service, to include his 
exposure to Agent Orange in service.



CONCLUSION OF LAW

Bowen's disease, or any other skin disease, was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his Bowen's disease stems from 
his exposure to Agent Orange in the Republic of Vietnam.  
According to his testimony and various statements of record, 
he indicates that his Bowen's disease first manifested itself 
as scaly spots on the skin in 1993.  He argues that, 
according to information contained in the American Medical 
Association's Home Dictionary, the origin of Bowen's disease 
is attributable to chemical exposure.  He also argues that 
his award of compensation from the Agent Orange Veteran 
Payment Program establishes that his Bowen's disease is 
related to his in- service exposure to Agent Orange.  He 
points out that a private physician has given opinion that 
his Bowen's disease is related to his Agent Orange exposure.  
Finally, he argues that Bowen's disease is a "sister to 
melanoma" and should be subject to presumptive service 
connection under VA law and regulations.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  As such, VA has a duty to assist him in the 
development of his claim.  See Morton v. West, 12 Vet.App. 
477, 486 (1999).  Additionally, in the event there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, VA must resolve the benefit of 
the doubt in his favor.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).

In this case, VA has obtained opinion regarding the etiology 
of the appellant's Bowen's disease and all available clinical 
records identified by him as pertinent to his claim on 
appeal.  Additionally, at his August 1995 RO hearing, he was 
informed to obtain etiology opinions directly from his 
private physicians.  See generally Sutton v. Brown, 9 Vet. 
App. 553, 570 (1996).  In August 1997, the RO requested that 
he submit an authorization for release of all medical records 
since his separation from service, to include records from 
Richard Perrotta, D.O., P.A.  However, in a letter received 
in September 1997, he informed the RO that the claims file 
contained "all medical reports needed."  The record does 
not reveal any further evidence which may be available 
concerning the claim on appeal, and the evidence of record is 
sufficient to decide the case.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.  See Wood v. Derwinski, 1 190, 193 
(1991)("The duty to assist is not always a one-way street. 
If a [claimant] wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.")

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of Bowen's disease or 
any other skin disease.  On his separation examination in 
February 1966, the appellant denied a history of "skin 
diseases" and he was given a "normal" clinical evaluation 
of the "skin, lymphatics."  His Department of Defense Form 
214 reveals that he was awarded the Vietnam Service Medal.  
There are no medical records within the one year period from 
his separation from service.

In pertinent part, a February 1991 VA Agent Orange 
examination revealed multiple areas of hyperpigmentation, a 
hairy mole on the right lateral chest and several small 
raised verrucal- like areas on the left forearm.  A 
subsequent VA dermatology examination, dated in April 1991, 
revealed some small scattered perifollicular postules on the 
upper back, a burn scar over the abdomen and a pigmented 
lesion of uniform color and contour over the right posterior 
flank.  The remainder of the examination was unremarkable, 
and he was given an assessment of "normal cutaneous exam; no 
evidence of Agent Orange exposure."

The evidence next reveals that Dr. Perrotta biopsied skin 
lesions of the right elbow and right back in August 1993.  
The pathological report of the right elbow skin lesion 
revealed a diagnosis of "focal severe intraepithelial 
squamous dysplasia" which was "compatible with early 
Bowen's disease."  The lesion on the right back was 
diagnosed as a papillary intradermal nevus.  An October 1993 
inpatient treatment record from Maine Coast Memorial Hospital 
records a history of "Bowen's disease and Agent Orange 
exposure."  In November 1993, Dr. Perrotta prepared an 
examination report in conjunction with the appellant's claim 
for compensation under the Agent Orange Veteran Payment 
Program.  This examination report revealed a diagnosis of 
"Bowen's disease ... secondary to Agent Orange."  Later that 
month, the appellant was awarded monetary benefits under the 
Agent Orange Veteran Payment Program.

A May 1997 VA clinical record noted several small keratoses 
on the appellant's right and left forearms.  An October 1997 
VA skin diseases examination report noted his history that 
the lesions on the surface of his left and right arm had been 
"present for 10 - 15 years and they are on and off, itchy 
and papular."  The examiner noted he had a history of 
Bowen's disease which was described as a "pre-cancerous skin 
lesion."  The examiner further noted that there were 
conflicting opinions regarding the etiology of the skin 
lesions with one opinion indicating a possible relationship 
to Agent Orange and the other indicating the lesions were 
consistent with seborrhea or actinic keratoses.  The examiner 
offered an impression of "chronic dermatosis, possible 
Bowen's disease."

In November 1997, the appellant underwent a VA fee- basis 
examination by a specialist in skin diseases.  His physical 
examination was negative for residuals of Bowen's disease but 
did show small actinic keratoses which persisted on the arms.  
There were also multiple benign appearing nevi on the trunk.  
The examiner rendered an opinion of "pre- malignant skin 
lesions (Bowen's, actinic keratoses) with no specific 
etiology except chronic sun exposure likely."

A November 1999 pathological report of a skin lesion on the 
left temple, conducted by Dahl-Chase Pathology Associates, 
revealed a diagnosis of "pigmented seborrheic keratosis."

In January 2000, a VA examiner reviewed the claims file and 
provided opinion that there was no association between the 
appellant's Agent Orange exposure and his Bowen's disease.  
Rather, the examiner opined that the appellant's Bowen's 
disease was likely due to his exposure to sun.

In support of his claim, the appellant submitted a medical 
treatise document from The American Medical Association Home 
Encyclopedia which defined Bowen's disease as a rare skin 
disorder which sometimes became cancerous.  The skin lesion 
appeared as a flat, regular shaped, patch of red, scaly skin 
usually on the face or hands.  The lesion was unlikely to 
return if treated by surgical removal or destroyed by 
freezing or cauterization.  It was noted that an individual 
who had Bowen's disease was much more than likely than the 
average individual to develop cancer of the lung, kidney, or 
large intestine later in life.  Routine medical check- ups 
were recommended.

VA laws and applicable regulatory provisions pertaining to 
Agent Orange and herbicide exposure stipulate the diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.309(e) (1999).  The 
diseases entitled to presumptive service connection are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).

The term soft- tissue sarcoma includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma (including malignant schwannoma with 
rhabdomyoblastic differentiation [malignant Triton tumor], 
glandular and epithelioid malignant schwannomas), malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  Id., Note 1.

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  He holds 
diagnoses of Bowen's disease, pigmented seborrheic keratosis, 
and papillary intradermal nevus which have been confirmed by 
pathology findings.  He also holds diagnoses of actinic 
keratosis and chronic dermatosis.  His Bowen's disease has 
been medically described as a "pre-cancerous skin lesion" 
and none of these diagnosed skin diseases are among the 
presumptive Agent Orange diseases listed under 38 C.F.R. 
§ 3.309(e).  As such, he is not entitled to service 
connection based upon the presumption that his Bowen's 
disease, or any other skin disease, is due to his exposure to 
herbicides.

Nonetheless, the appellant still may establish service 
connection for Bowen's disease or his other skin diseases 
under the general laws and regulations governing VA 
compensation entitlement.  See also Combee v. Brown, 34 F 3d. 
1039 (Fed.Cir. 1994).  In general, service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  
Additionally, a malignant tumor that is manifested to a 
degree of 10 percent or more within one year of separation 
from service may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The evidence in favor of an award of service connection 
consists of a diagnosis, rendered by Dr. Perrotta, of 
"Bowen's disease ... secondary to Agent Orange."  The 
evidence against an award of service connection includes 
opinions by a private skin specialist and a VA examiner which 
indicated a likely etiology of sun exposure.  Additionally, 
the VA examiner in January 2000 opined, upon review of all 
the medical evidence of record, that there was no association 
between the appellant's Agent Orange exposure and his Bowen's 
disease.  Upon review of the opinions and the medical 
evidence of record, the Board finds the opinion offered by 
the VA examiner in January 2000 more credible and persuasive 
than the diagnosis offered by Dr. Perrotta.  In this respect, 
the VA examiner's opinion is based upon review of the claims 
folder while the diagnosis by Dr. Perrotta is not supported 
by any rationale or evidentiary support.  Additionally, the 
VA examiner's opinion that the appellant's Bowen's disease 
was likely related to his sun exposure is corroborated by a 
similar opinion by the skin specialist in 1997.  As such, the 
Board finds that the preponderance of the evidence 
establishes that the appellant's Bowen's disease was not 
caused by his exposure to Agency Orange in service.

The Board further finds that there is no evidence that the 
appellant's other skin diseases, which have been diagnosed as 
pigmented seborrheic keratosis, papillary intradermal nevus, 
actinic keratosis and chronic dermatosis, were present until 
many years after his separation from service.  It is not 
contended, and it is not shown, that any of these skin 
diseases were first manifested in service.  There is also no 
competent or probative evidence linking any of these skin 
diseases to active service.  In the absence of evidence 
linking any of these skin diseases to active service, the 
claim must be denied.

In so concluding, the Board is cognizant of the appellant's 
opinion that his skin cancer stems from his in- service 
exposure to Agent Orange and/or that his Bowen's disease is a 
"sister of melanoma."  The Board is also cognizant of the 
medical treatise offered in support of his claim as well as 
his award under the Agent Orange Veteran Payment Program.  
Generally, he is deemed competent to describe symptomatology 
and factual information within his personal knowledge and 
observation.  However, as a lay person, he is not competent 
to render a medical or scientific opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The medical treatise does 
not offer any information regarding the etiology of Bowen's 
disease and, in any event, his lay reference to such material 
is generally considered the equivalent of lay opinion.  See 
Sacks v. West, 11 Vet.App. 314 (1998) (generic medical 
evidence that does not specifically opine to the particular 
facts of a case is not competent).  Finally, the Court of 
Appeals for Veterans Claims has noted that an award under the 
Agent Orange Veteran Payment Program is not relevant 
regarding a VA determination of service connection as the 
award is not premised upon a present disability with 
connection to exposure to Agent Orange or to military 
service.  Brock v. Brown, 10 Vet.App. 155, 161- 62 (1997).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for Bowen's disease, or any other skin 
disease, as secondary to exposure to Agent Orange is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

